Sherry RADACK                                                                        Christopher A. Prine
 Chief Justice                                                                       Clerk of the Court


Terry Jennings                                                                      Janet Williams
Evelyn Keyes                                                                         Chief Staff Attorney
Laura Carter Higley
Jane Bland                                                                          Phone: 713-274-2700
Michael Massengai.e
                                         Court of Appeals                           Fax:      713-755-8131
Harvey Brown
Rebeca Huddle                                First District                          WWW. lslcoa.conrls.slalc.lv. us
Russell Lloyd
                                            301 Fannin Street                                    FILED IN
Justices
                                                                                         1ST COURT OF APPEALS
                                      Houston, Texas 77002-2066
                                                                                             HOFJSTON, TEXAS


                                                  June 9, 2015                              JUNr« 2015
                                                                                       CHRISTOPHER a\pRINE
    Freddie Lee Walker
                                                                                      CLERK.
    TDCJ M00457485                                                                         F'LED IN
    Ellis Unit                                                                     'SrCOURTOFAPPe^c;
    1697 FM 1980                                                                     H0^TOW. TEXAS
    Huntsville.TX 77343                                                            JUN 17 2Qt5

    RE:      Court of Appeals Number: 01-15-00361-CV
             Trial Court Case Number: D-1 -GN-14-001926



    Style: Freddie Lee Walker v. Rissie Owens et al.

             We arc forwarding the following via Lone Star Overnight (air bill tracking §
    9362955756):

             3. 2 Civil Docketing Statements

             4. September 2, 2014 Reporter's Record (Hearing on Motion for Protective Order)



               Please sign the attached copy and return to show receipt.

                                                            Sincerely,




                                                            Christopher A. Prine, Clerk of the Court

                                                            By Cheryl Roberts, Deputy Clerk


                                              RETURN RECEIPT



    Received by^jmAAib Jt&g. nxlalRsA Date Received JjpjTVl. II, Qo\5